Thomas Chandler plaint, agt Nich° Moulder & Miles Foster Defendts in an action of the case for the Forfiture of a bond of One hundred & Forty pounds of lawfull mony of New-England in theire not paying the summe of Seventy pounds of like mony according to the time expressed in the condition thereof with all due damages according to Attachmt dat. Oct° 1675. . . . The Jury . . . founde for the plaint. One hundred & Forty pounds mony Forfiture of the bond & costs of Court being twenty Five Shillings.
Execucion issued 9br 29° 1675 [ 347 ]